ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Linc Government Services, LLC                )      ASBCA No. 58565
                                             )
Under Contract No. W91GER-06-D-0006          )

APPEARANCES FOR THE APPELLANT:                      Lea Carol Owen, Esq.
                                                    Ben H. Bodzy, Esq.
                                                    Joshua A. Mullen, Esq.
                                                     Baker, Donelson, Bearman,
                                                      Caldwell & Berkowitz, P.C.
                                                     Nashville, TN

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Nancy J. Lewis, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. The appeal is dismissed with prejudice.

      Dated: 16 June 2015




                                                 Administrativ
                                                 Armed Servic     oard
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58565, Appeal of Linc Government
Services, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals